Title: To Thomas Jefferson from John Dawson, 23 October 1808
From: Dawson, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Fredericksburg October 23d. 1808.
                  
                  I will Thank-you kindly to inform me whether or not you receivd a letter which I took the liberty to address to you on the 6th. of July, relative to the office of commissioner of loans of this State. 
                  With the highest Esteem Your friend & Sert.
                  
                     J Dawson 
                     
                  
               